Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Objections
Specification
For accuracy, the FIG 7 description should be amended as follows:
--FIG. 7 is a cross-sectional view of the diffuser stand taken in the direction of line 7-7 shown in Fig. 6; --
Drawings
The drawings are objected to because they don’t meet the requirements of 37 CFR 1.84(p)(5). “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.” To overcome the objection, these characters must be removed from the drawing disclosure. 

    PNG
    media_image1.png
    237
    165
    media_image1.png
    Greyscale

FIG 1


The two small circles annotated below are shown inconsistently in FIGs 1 and 4. It appears they should have rotated with the rest of the article as it rotates between the views. Correction is required to show these features consistently among views. 

    PNG
    media_image2.png
    801
    754
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    801
    753
    media_image3.png
    Greyscale

FIG 1
FIG 4


Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Rejection under 35 USC 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which inventor regards as the invention. 
The claim is indefinite and nonenabling for the following: 
The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically: 
It is unclear to the examiner what the inventor is attempting to describe in the annotated portion of FIG 5. The way that this portion (annotated A in gray) is illustrated would lead the viewer to believe that this portion is transparent. However, if it’s transparent then we would see more portions of the article behind it. Are the removable bottles transparent (annotated C)? Even though the removable bottles form no part of the claim there is still portions of the article that can be seen through the bottles. Further, none of the other views show this portion as transparent: they all show this portion opaque. Applicant is directed to 37 CFR 1.152: Broken 


    PNG
    media_image4.png
    813
    895
    media_image4.png
    Greyscale

FIG 5


  
The shape of the features annotated below (annotated with “D” in the grayed out area) cannot be determined based on the disclosure provided. Based on the illustration provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor 
 

    PNG
    media_image5.png
    752
    754
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    749
    751
    media_image6.png
    Greyscale

FIG 7
FIG 12


Due to a lack of shading in the center circle, it is the examiners understanding that the center circle is hollow; however, the size of the center circle is different in FIGs 7, 11, and 12. I have added guide lines at the top and bottom of the circle in FIG 7 to indicate the size in the image below. If you follow the guidelines to the right you can clearly see the circle in FIG 11 is smaller and the same circle in FIG 12 is larger. If this portion is the same opening in all figures, why is it smaller in the annotated views below?

    PNG
    media_image7.png
    762
    2289
    media_image7.png
    Greyscale

FIGs 7, 11, 12


Because of inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome this rejection, it is suggested that inventor submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.
Conclusion
The claim stands rejected under 35 USC 112(a) and (b). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL RASHEED whose telephone number is (571)272-9151. The examiner can normally be reached Monday-Friday 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R. /Examiner, Art Unit 2914                                                                                                                                                                                                        

/BARBARA FOX/Supervisory Patent Examiner, Art Unit 2914